NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 19-3828
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                     JIMMY DAVIS,
                                                  Appellant
                                       __________

                 On Appeal from the District Court of the Virgin Islands
                            (D.C. No. 1-10-cr-00011-001)
                            District Judge: Wilma A. Lewis
                                      __________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on May 4, 2021

               Before: KRAUSE, PORTER, and FISHER, Circuit Judges


                              (Opinion filed: June 14, 2021)

                                       __________

                                        OPINION*
                                       __________


KRAUSE, Circuit Judge.



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       Jimmy Davis appeals from the District Court’s judgment revoking his supervised

release and sentencing him to additional terms of imprisonment and supervision. His

counsel has moved to withdraw under Anders v. California, 386 U.S. 738 (1967). Because

a review of the briefing and record reveals no nonfrivolous issues, we will grant counsel’s

motion and affirm the District Court’s judgment.

I.     Discussion1

       We analyze Anders motions under a familiar two-step framework. At step one, we

ask if counsel has “thoroughly examined the record in search of appealable issues” and

explained “why the issues are frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). At step two, we conduct our own “independent review of the record” to identify

any issues counsel overlooked. Id. If neither step surfaces nonfrivolous issues, we grant

the motion and dismiss the appeal.

       Turning first to counsel’s brief, we find that it appropriately explores avenues for

appeal.    Counsel concisely but carefully addresses the sufficiency of the evidence

establishing a supervised release violation, the procedural reasonableness of the sentence

imposed, and the substantive reasonableness of that sentence. We accordingly conclude

that counsel carried out the “conscientious examination” compelled by our case

law. United States v. Marvin, 211 F.3d 778, 779 (3d Cir. 2000) (citation omitted).

       Moving to the second step, our “independent review of the record,” Youla, 241 F.3d

at 300, uncovers no meritorious issues. The District Court retained authority to revoke


       1
        The District Court exercised jurisdiction under 18 U.S.C. § 3231 and § 3583(e),
and we retain jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                            2
supervised release. See 18 U.S.C. § 3583(e). And it correctly classified Davis’s conduct

as a Grade A supervised release violation. See U.S.S.G. § 7B1.1(a)(1). That is because

Davis’s attempt to strangle his ex-girlfriend both involved “the use . . . of physical force

against the person of another,” U.S.S.G. § 4B1.2(a)(1), and amounts to a crime that carries

a maximum penalty of over a year in prison, see 14 V.I.C. § 296(3). Nor does the Court’s

decision to impose a two-year consecutive sentence raise any red flags. See U.S.S.G.

§ 7B1.3(f).

       In combination, counsel’s brief and our review show that this appeal “lacks any

basis in law or fact.” McCoy v. Ct. of Appeals of Wis., Dist. 1, 486 U.S. 429, 438 n.10

(1988). We therefore “dispose of [it] without appointing new counsel,” 3d Cir. L.A.R.

109.2(a), and confirm that no issues warrant the filing of a petition for a writ of certiorari

in the Supreme Court, see id. 109.2(b).

II.    Conclusion

       For the foregoing reasons, we will grant the motion to withdraw and will affirm the

District Court’s judgment.




                                              3